Citation Nr: 1424416	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic respiratory condition, to include asthma.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

In April 2014 the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The evidence of record reflects that the Veteran's chronic respiratory disability, to include asthma, had its onset during active duty service.  


CONCLUSION OF LAW

The Veteran's respiratory disability, to include asthma, was incurred in active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that she has a respiratory condition, to include asthma, as a result of her military service.  Service treatment records show multiple complaints of persistent cough.  The Veteran testified during the April 2014 video conference hearing that she was treated for respiratory problems in service and has continued to experience similar difficulties since her discharge in 1986.  The Veteran reported that she never experienced any problems with breathing or chronic cough prior to being stationed aboard the USS Canopus.  While on board the ship, she reported that she was in a closed room with about 25 people that smoked.  

Service medical records show treatment for a persistent non-productive cough beginning in August 1984.  October 1984 treatment notes reflect that the Veteran was seen on several occasions for a recurrent cough that was treated with Robitussin and an inhaler with no success.  The physician noted possible mycoplasmal pneumonia.  A November 1984 treatment note shows a history of persistent dry cough.  The Veteran reported that her symptoms waxed and waned but she had a consistent dry, hacking cough.  The physician noted possible chronic bronchitis.  A May 1985 treatment note shows that the Veteran requested a memo to submit to her division requesting a move to a smoke-free environment as smoking apparently produced respiratory difficulties for the Veteran.  

VA treatment records show a long history of complaints and treatment for a persistent cough.  The Veteran has consistently been prescribed inhaled steroids, cough syrup, and a nebulizer for treatment.  Service and VA treatment records show that the Veteran's respiratory symptoms have been attributed to asthma, bronchitis, chronic sinusitis, and possible pneumonia.  

A November 2010 pulmonary consult report showed a reported history of chronic cough treated intermittently for asthma.  The episodes last for about 1-2 months, with 2-3 episodes per year.  The Veteran has been prescribed a nebulizer and oral inhalers for treatment of her symptoms.  Treatment response was noted as poor, with acute attacks the same or worse.  She had a sinusitis previously that was treated with antibiotics and cleared up.  A chronic sinus infection was not noted.  On examination, spirometry, lung volumes and DLCO were done with good patient effort to evaluate for asthma.  No obstruction was found on spirometry by ATS guidelines.  The examiner noted the Veteran suffered from reflux disease and post nasal drip.  The examiner went on to state that GERD and possible chronic sinusitis could contribute to her symptoms.  The examiner stated that asthma was doubtful, although acknowledged the Veteran's moderate restriction and mild decrease in DLCO were not fully explained.  There were no arguments in favor of pulmonary vascular disease.  There was no evidence of asthma.  The examiner recommended the Veteran restart a nasal steroid and continue antitussive treatment at night.  

In May 2011, the Veteran was afforded a VA examination for respiratory conditions.  The examiner reviewed the claims file and treatment records to include the November 2010 pulmonary consult report.  The examiner stated there was no evidence of asthma.  It appears the opinion was based on the review of the claims file and pulmonary consultation report as there was no further opinion or rationale provided.  

An April 2014 private opinion states that Dr. M. I. treated the Veteran several times over the years for a recurring cough, with the last treatment by Dr. I. in 2009.  The Dr. stated that while undergoing treatment the Veteran had in house spirometric evaluation that suggested obstructive lung disease.  Dr. I. further indicated that this was consistent with asthma or chronic bronchitis.  The Dr. noted that the Veteran worked on board the USS Canopus, which contained asbestos and toxic chemicals.  Dr. I. opined that the Veteran's pulmonary problems were most likely a result of exposure to asbestos, chemical toxins, and passive smoking from fellow soldiers working in the closed room aboard the ship.  

The Board finds that the evidence of record supports a finding of service connection for the Veteran's chronic respiratory condition.  Service treatment records show complaints of and treatment for a recurrent cough beginning in 1984.  Post-service treatment records show a long and continued history of treatment for pulmonary symptoms, and prescriptions of inhalers and a nebulizer to treat her symptoms.  The November 2010 pulmonary consultation  report stated that asthma was doubtful, however, the examiner acknowledged the Veteran's moderate restriction and mild decrease in DLCO were not fully explained.  Additionally, the May 2011 VA opinion stated no evidence of asthma for a diagnosis, however, there was no rationale provided for the opinion.  The opinion was also silent with respect to the Veteran's long history of various pulmonary diagnoses, symptoms, and treatment.  In contrast, the April 2014 private opinion is more probative in that it is based on a review of the Veteran's history, previous testing and treatment, and provides a rationale to support the opinion.  

Accordingly, the Board finds that the evidence of record supports a finding that the Veteran's chronic respiratory condition, to include asthma is related to her military service.  In sum, having resolved all doubt in the Veteran's favor, entitlement to service connection for a chronic respiratory condition, to include asthma, is therefore warranted.  38 U.S.C.A. § 5107(b) (2013).  
ORDER

Entitlement to service connection for a chronic respiratory disability, to include the Veteran's asthma, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


